Exhibit 10.6

 

FIRST AMENDMENT TO CONFIDENTIAL LICENSE AGREEMENT FOR NINTENDO DS

 

THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for Nintendo DS effective October 11, 2004 between Nintendo of
America Inc. (“Nintendo”) and Activision Publishing, Inc. (“Licensee”)
(“Agreement”).

 

RECITALS

 

WHEREAS, Nintendo and Licensee entered into the Agreement;

 

WHEREAS, the Agreement currently expires on October 10, 2007 and the parties now
desire to extend the Term (as such term is defined in the Agreement) of the
Agreement as set forth below.

 

AMENDMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The definition of “Term” as set forth
in Section 2.20 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

                 “‘Term’ means five (5) years from the Effective Date.”

 

2.                                       The Term of the Agreement is extended
for an additional two (2) years.  The Term of the Agreement shall now expire on
October 10, 2009.

 

3.                                       All other terms and conditions of the
Agreement shall remain in full force and effect.  This First Amendment may be
signed in counterparts, which together shall constitute one original First
Amendment.

 

                                                Signatures provided by facsimile
shall be the equivalent of originals.

 

This First Amendment shall be effective as of July 16, 2007.

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

 

 

NINTENDO:

 

LICENSEE:

 

 

 

 

Nintendo of America Inc.

Activision Publishing, Inc.

 

 

 

 

By:

/s/ James R. Cannataro

 

By:

/s/ Greg Deutsch

 

 

 

 

Name:

James R. Cannataro

Name:

Greg Deutsch

 

 

 

 

Its:

EVP, Administration

Its:

Vice President, Business and Legal Affairs

 

 

--------------------------------------------------------------------------------

 